Citation Nr: 1116467	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for right knee replacement, rated as 20 percent disabling prior to April 21, 2006; as 100 percent disabling from April 21, 2006 to May 31, 2007; as 30 percent disabling from June 1, 2007 to April 24, 2008; as 100 percent disabling from April 25, 2008, to July 31, 2008; and as 60 percent disabling from August 1, 2008 forward; to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent evaluation assigned for partial lateral meniscectomy, right knee.  

Since the inception of the Veteran's appeal, several rating decisions have been issued related to the claim for increased rating.  More specifically, a June 2006 rating decision recharacterized the disability previously styled as partial lateral meniscectomy, right knee, to right knee replacement; changed the diagnostic criteria used to evaluate the disability; and assigned a 100 percent evaluation effective April 21, 2006 and a 30 percent evaluation effective June 1, 2007.  A December 2008 rating decision assigned a 100 percent evaluation under 38 C.F.R. § 4.30 effective from April 25, 2008 to July 31, 2008.  A July 2010 rating decision assigned a 60 percent evaluation effective August 1, 2008.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The claim was previously remanded by the Board in January 2008 and August 2009 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Prior to discussing why a remand is warranted, however, a more detailed explanation of the procedural history in this case is warranted for the sake of clarification.

Service connection was originally granted for partial lateral meniscectomy, right knee, with a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, effective October 31, 2002.  See March 2003 rating decision.  The rating was subsequently increased to 20 percent pursuant to DC 5258, also effective October 31, 2002.  See January 2004 rating decision.

The Veteran filed a statement that was received at the RO on April 29, 2004 and treated as a claim for increased rating.  In the August 2004 rating decision that is the subject of this appeal, the RO continued the 20 percent rating assigned under DC 5258.  This appeal ensued.  

As noted in the Introduction, the disability was recharacterized by the RO as right knee replacement in a June 2006 rating decision.  The RO also changed the diagnostic criteria used to evaluate the disability to DC 5055, assigned a 100 percent evaluation for right total knee replacement surgery effective April 21, 2006, and implemented a 30 percent evaluation effective June 1, 2007.  

Thereafter, a 100 percent evaluation was assigned by the RO, pursuant to 38 C.F.R. § 4.30 for surgical or other treatment necessitating convalescence, effective between April 25, 2008 and July 31, 2008.  Although the RO initially continued the 30 percent rating effective August 1, 2008, it subsequently increased the rating to 60 percent from that date.  See rating decisions dated December 2008 and July 2010.

The claim was remanded by the Board in August 2009 for additional development.  The RO/AMC was also instructed to readjudicate the issue on appeal and provide the Veteran and his representative with a supplemental statement of the case (SSOC).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The claims folder does not contain an SSOC.  This must be rectified on remand.  

Review of the claims folder reveals that there may be a temporary file located at the Atlanta RO.  Although three rating decisions dated June 2006, May 2008 and December 2008 were obtained from the RO, the RO/AMC must obtain all records located in the temporary file reported by the Atlanta RO on remand.

In a recent case, the Court held that if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of whether a TDIU as a result of that disability is warranted becomes part of the claim for an increased rating.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).  

The issue of entitlement to a TDIU was referred by the Board in January 2008 and August 2009.  Review of the claims folder, however, does not reveal that the RO has addressed the issue of entitlement to a TDIU.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the RO for proper development and adjudication.  Rice, 22 Vet. App. at 453-54 (2009).  On remand, the RO/AMC must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), regarding his claim for entitlement to a TDIU.  Recent VA treatment records should be obtained and the Veteran should be afforded a VA examination.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for entitlement to a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  

2.  Obtain the Veteran's treatment records from the VA Tennessee Valley Healthcare System, dated since June 2010.  

3.  Obtain the temporary file noted to be in the Atlanta RO's possession.

4.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examiner must review the claims folder.  All necessary tests should be conducted.

The examiner should provide an opinion as to what overall effect the Veteran's service-connected disability (right knee replacement) has on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disability and whether any limitation on employment is likely to be permanent.

A rationale for any opinion expressed should be provided.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the Veteran's claim, to include the issue of entitlement to a TDIU.  If the decision is adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity for response thereto.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

